PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Leon Martinez, Dayke
Application No. 16/717,355
Filed: 17 Dec 2019
For: SYSTEMS, APPARATUSES AND DEVICES FOR HARVESTING ENERGY FROM WIND
:
:
:
:	DECISION ON PETITION
:
:
:


The above-identified application has been directed to the Office of Petitions for consideration of the petition to revive, filed February 23, 2021, under 37 CFR 1.137(a). The decision mailed March 5, 2021 is hereby VACATED.

The instant application became abandoned March 31, 2020 for failure to timely submit a proper reply to the Notice to File Missing Parts (Notice) mailed January 29, 2020. The Notice set a two-month shortened statutory period of time for reply. Notice of Abandonment was mailed September 28, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) required the petition fee; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).

The instant petition fails to satisfy requirement (1) set forth above. The required surcharge has not been submitted. Any request for reconsideration of this decision must be accompanied by the required surcharge, currently $40.00 for a micro entity.

Accordingly, the petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).” This is not a final agency decision.


By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
					Customer Window, Mail Stop Petition								Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Via EFS-Web

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions